Per Curiam,
We were asked by the learned counsel for the plaintiff in error not to reverse this case unless we could do so without a new venire, for the manifest reason that another jury might, and probably would, increase the damages. We do not see our way clear, however, to reverse it at all. It was a case for the jury. When the announcement was made by the conductor that the next stoppage of the train would be at Jenkintown, the plaintiff below, who was a passenger, had a right to suppose, when the train stopped shortly thereafter, and some one called out “ Jenkintown,” that it had reached that station. In point of fact, the train had been signalled and stopped short of the station. No notice was given to the passengers that the train had not reached the station, nor was there any caution to remain in their seats. The plaintiff got off hurriedly, he thought the train had reached the station; it was a dark rainy night and freezing; when he stepped down he fell into a creek and was injured. We might perhaps think the plaintiff was not as careful as he should have been; the fact is possibly so ; but that was for the jury, and they have found in his favor. It was properly submitted, and the judgment is therefore
Affirmed. A. B. W.
Cf. P. W. & B. R. R. v. McCormick, decided Feb. 25, 1889.